Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 1 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 2 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 3 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 4 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 5 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 6 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 7 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 8 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 9 of
                                       10
Case 19-00730-5-JNC   Doc 323 Filed 07/12/19 Entered 07/12/19 16:27:41   Page 10 of
                                       10
